Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-20-00425-CR

                                  EX PARTE DAVID DELGADO

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 20-1651-CV-A
                             Honorable Jessica Crawford, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 10, 2021

AFFIRMED

           David Delgado is charged with the third degree felony offense of repeated violation of a

protective order. See TEX. PENAL CODE ANN. § 25.072. This is an accelerated appeal from the

trial court’s order denying Delgado’s pre-trial habeas corpus application seeking a reduction in the

amount of his bail. We affirm the trial court’s order.

                                            BACKGROUND

           On December 30, 2019, the trial court issued a temporary protective order against Delgado

for the protection of his wife Bethany and daughter S.D. Delgado was served with a copy of the

order on January 2, 2020. One month later, on February 2, 2020, Delgado was arrested for

violating the temporary protective order. On February 12, 2020, the trial court entered a final
                                                                                    04-20-00425-CR


protective order containing a finding of domestic violence. The protective order extends through

December 30, 2021.

       Delgado was arrested again on March 31, 2020 for violating the protective order. Delgado

was subsequently charged with and arrested for the felony offense of repeated violation of a court

order two or more times within a twelve-month period. See id. He was arrested on that felony

charge on June 18, 2020 and a $150,000 surety bond was set. A few weeks later, on July 8, 2020,

Delgado was arrested for coming within 500 feet of Bethany’s residence in violation of the

protective order; bond for that offense was set at $75,000. The State later combined all of the

protective order violations alleged against Delgado in a felony indictment under section 25.072.

Delgado is awaiting trial under a combined bond amount of $575,000. He filed an application for

a writ of habeas corpus seeking a reduction of the total bond amount. After a hearing, the trial

court denied relief. Delgado appealed.

                                            DISCUSSION

       In a single issue, Delgado asserts the amount of bail is excessive and being used as a

punishment to inappropriately keep him in jail until trial.

Standard of Review

       We review a trial court’s pre-trial bail determination for an abuse of discretion. Ex parte

Gonzalez, 383 S.W.3d 160, 161 (Tex. App.—San Antonio 2012, pet. ref’d) (citing Ex parte Rubac,

611 S.W.2d 848, 850 (Tex. Crim. App. [Panel Op.] 1981)). A trial court abuses its discretion by

acting arbitrarily or unreasonably, without reference to any guiding rules or principles. Id. We

will reverse the trial court’s order only if it is outside the zone of reasonable disagreement. Id.

Merely because we may have decided the matter differently than the trial court does not constitute

an abuse of discretion. Id.




                                                -2-
                                                                                     04-20-00425-CR


Applicable Law

       Excessive bail is prohibited by our federal and state constitutions, as well as the Texas

Code of Criminal Procedure. U.S. CONST. amends. VIII, XIV; TEX. CONST. art. I, §§ 11, 13; TEX.

CODE CRIM. PROC. ANN. art. 17.15. Bail should not be used as an instrument of oppression; the

primary purpose of bail is to secure the defendant’s appearance at trial. Ex parte Rubac, 611
S.W.2d 848, 850 (Tex. Crim. App. [Panel Op.] 1981); Gonzalez, 383 S.W.3d at 161 (citing Ex

parte Rodriguez, 595 S.W.2d 549, 550 (Tex. Crim. App. [Panel Op.] 1980)). The amount of bail

should be set sufficiently high to provide reasonable assurance the defendant will appear for trial,

but should not be set so high that it becomes an instrument of oppression. Ex parte Bufkin, 553
S.W.2d 116, 118 (Tex. Crim. App. 1977). A defendant bears the burden to demonstrate that the

amount of bail is excessive. Gonzalez, 383 S.W.3d at 161; Ex parte Rubac, 611 S.W.2d at 849.

       The Texas legislature has provided a guideline for courts to follow in setting pretrial bail:

       1. The bail shall be sufficiently high to give reasonable assurance that the
          undertaking will be complied with.

       2. The power to require bail is not to be so used as to make it an instrument of
          oppression.

       3. The nature of the offense and the circumstances under which it was committed
          are to be considered.

       4. The ability to make bail is to be regarded, and proof may be taken upon this
          point.

       5. The future safety of a victim of the alleged offense and the community shall be
          considered.

TEX. CODE CRIM. PROC. ANN. art. 17.15.

       The Court of Criminal Appeals has added additional factors for courts to consider in

determining what constitutes reasonable bail under the circumstances: (1) the nature of the charged

offense and length of the potential sentence; (2) the defendant’s ties to the community, including



                                                -3-
                                                                                     04-20-00425-CR


family ties; (3) the defendant’s length of residency; (4) the defendant’s employment history; (5)

the defendant’s criminal history; (6) the existence of previous bonds against the defendant and his

compliance with conditions of those bonds; and (7) any aggravating circumstances involved in the

charged offense. Ex parte Rubac, 622 S.W.3d at 849-50; Gonzalez, 383 S.W.3d at 162. On appeal,

Delgado bears the burden to demonstrate his bail is excessive in light of these considerations. Ex

parte Nimnicht, 467 S.W.3d 64, 66 (Tex. App.—San Antonio 2015, no pet.).

Evidence at the Bond Hearing

       Two witnesses testified at the hearing on Delgado’s writ application to reduce his bail.

Delgado presented the testimony of New Braunfels Police Detective Edward “Trey” Wahrmund.

Detective Wahrmund was unable to provide any information regarding the July 8, 2020 incident

because he was not the arresting officer and was not called to the scene. The detective did provide

a probable cause affidavit in connection with Delgado’s arrest for repeatedly violating the

protective order in June 2020. With respect to violation of a protective order for breaching a

distance restriction, Wahrmund testified he would measure from a beginning point to an end point

in accordance with “the guidelines set in the protective order itself.” He noted that the protective

order in this case does not specify the end point “to the building,” so he would end his measurement

at the protected person’s “property line.”

       The State called Bethany Delgado, who testified that she is the wife of Delgado. She filed

a divorce petition which was pending at the time of the hearing. She obtained a family violence

protective order in connection with the divorce. Bethany testified Delgado has substance abuse

issues arising from his consumption of excessive alcohol and illegal drugs, including marijuana,

cocaine, and “pills.” She stated Delgado became aggressive after drinking alcohol and she was

“always worried that it was going to elevate or get out of control and he was going to do something

reckless or dangerous or put himself or our family in danger.” Bethany expressed concern about


                                                -4-
                                                                                                   04-20-00425-CR


Delgado being released from jail on bond because “he doesn’t respect the protective order at all.”

She stated Delgado had violated the protective order “23 documented times.” Bethany continued,

        His contact is threatening, it’s desperate, it’s delusional, and all of those things are
        scary. I am concerned for my safety and my daughter’s safety. He has guns. I
        don’t know where the guns are. He’s misused guns in my presence and my
        daughter’s presence. He’s been physically aggressive, but I do have some concerns.
        [sic] I don’t believe he’s in control of himself. I think he continues to abuse drugs
        and alcohol when he has access.

Bethany later clarified that she thought Delgado’s younger brother had possession of his firearms.

Delgado’s attorney asked no questions on cross-examination.

        State Exhibits #1 through #5 were admitted for purposes of the bond hearing. Exhibit #1

is the probable cause affidavit by Detective Wahrmund 1 in support of the charge that, on or about

June 9, 2020, Delgado committed two or more violations of a protective order during a continuous

period of twelve months or less under Penal Code section 25.072. The affidavit/complaint recites

that Delgado was arrested on February 2, 2020 and March 31, 2020 for violating the protective

order by making in-person contact. In addition, the affidavit/complaint states that Bethany filed

17 additional reports with the New Braunfels Police Department documenting Delgado’s contact

with her by cellular phone in violation of the protective order. Exhibit #2 is an arrest report

showing Delgado was arrested under a warrant on June 18, 2020 for repeated violation of a

protective order and a surety bond was set at $150,000. Exhibit #3 is an arrest report showing

Delgado was arrested without a warrant at a particular address on July 8, 2020 for repeated

violation of a protective order and a $75,000 surety bond was set. The record contains no

document or testimony indicating the date on which Delgado’s other bond(s) was increased to




1
 The copy in the record is not signed, but there was no trial objection that the document is not a true and accurate
copy of the signed original.


                                                       -5-
                                                                                         04-20-00425-CR


$500,000. Finally, Exhibits #4 and #5 are copies of text messages sent to Bethany on June 13-15,

2020.

        In addition to the above evidence, Delgado’s affidavit attached to his habeas application

avers that all the factual statements made therein are true, to wit: he is a “long-time resident of

Guadalupe County;” he “owns and runs his plumbing business in this venue;” he “has retained

counsel in this matter;” he “is not a flight risk;” the bond amount is “beyond his financial means;”

and he “will be present at every hearing or event where his presence is required.” With respect to

the July 8th arrest, Delgado’s habeas application states he was called to a customer’s residence in

the same neighborhood where his wife lives; he used a laser to measure the distance to Bethany’s

residence and it measured more than 500 feet; when the officer arrived, “he measured from a

different location and found that it was 497 feet away.” The final protective order signed on

February 12, 2020 is also attached to Delgado’s habeas application. The protective order contains

findings by the trial court that “Delgado has committed family violence” and “family violence is

likely to occur in the future.” The order identifies the protected persons as Bethany Delgado and

her daughter S.D. Among other restrictions, the protective order prohibits Delgado from going

“to or near” any protected person’s residence, place of employment, or school and specifically

requires Delgado to “maintain 500 feet away” from such locations.

        At the end of the hearing, Delgado’s counsel argued his bond should be reduced because

“[h]e has ties to the community, he has family in the community, he works. He’s not a flight risk.

In fact, he has hired several attorneys to represent him in this matter and another legal matter . . . .”

Counsel asserted, “there’s no way he can afford it [the bond], and most people couldn’t” and

suggested there were other ways to ensure the victims’ safety such as GPS monitoring and weekly

monitoring. Counsel further asserted Delgado did not intentionally come within 500 feet of

Bethany’s residence and, if he did, it was because he was at a worksite. For those reasons,


                                                  -6-
                                                                                     04-20-00425-CR


Delgado’s counsel argued the bond amount is “unreasonably high, oppressive, and was entered for

purely punitive reasons” and should be reduced to “something Mr. Delgado can afford with

whatever monitoring conditions . . . the Court sees fit.”

       In response, the prosecutor replied, “this is really about the safety of the victim and the

community.” Referring to the State’s exhibits, the prosecutor asserted they show that Delgado

was released on the $150,000 bond after his June 18th arrest because he was subsequently arrested

at an address in Bethany’s neighborhood on July 8th. “Someone who has been arrested and bonded

and commits continuous violations again is not somebody that is taking this seriously, is not

somebody that is respecting rules and regulations and a simple GPS monitor wouldn’t be

acceptable to keep a victim like that safe.”

       At the end of the hearing, the trial court took the matter under advisement. On August 14,

2020, the trial court signed a general order denying Delgado’s request for habeas corpus relief.

Application

       In determining whether Delgado met his burden to prove the bail is excessive, a court

analyzes the factors individually and weighs them as a whole in considering whether the bail is

reasonable under the circumstances. Ex parte Nimnicht, 467 S.W.3d at 67. “Appropriate bail is a

fact-driven determination and each case must be judged on its own unique facts.” Id.; Esquivel v.

State, 922 S.W.2d 601, 604 (Tex. App.—San Antonio 1996, no pet.).

       On appeal, Delgado argues that he established that he is a long-time resident of the county,

owns and runs a plumbing business there, has family ties in the community, and is not a flight risk.

See Ex parte Nimnicht, 467 S.W.3d at 68 (noting a defendant’s community ties, which include

residence history, work history, and family ties, can be viewed as assurance he will appear in

court). However, the record contains no testimonial or documentary evidence to support any of

Delgado’s conclusory statements on these factors. In his verified habeas application, Delgado


                                                -7-
                                                                                      04-20-00425-CR


states he is a long-time resident, but there is no evidence showing how long Delgado has lived in

the county, whether he owns or rents his current home, or how long he has lived in that home.

Delgado provided no evidence to support his assertion that he owns a plumbing business and works

as a plumber in the county. Neither the name of the plumbing business nor any business records

or other documents showing the existence of the business and how long Delgado has owned it

and/or worked there were presented to the trial court. Similarly, Delgado provided no specific

information about any family members who reside in the county or any other ties he has to the

community. Delgado’s statements in his habeas application are wholly conclusory.

       Delgado also did not provide any testimonial or documentary evidence regarding his

personal or business finances and assets, or those of his family, with respect to his ability or

inability to make a $575,000 bond. A defendant should ordinarily offer evidence of his available

resources and his unsuccessful attempts to post bail in the current amount. Ex parte Dueitt, 529
S.W.2d 531, 532 (Tex. Crim. App. 1975). “To show that he is unable to make bail, a defendant

generally must show that his funds and his family’s funds have been exhausted.” Ex parte

Castellanos, 420 S.W.3d 878, 883 (Tex. App.—Houston [14th Dist.] 2014, no pet.). The only

evidence in the record that is relevant to this factor of Delgado’s ability to make bail is Detective

Wahrmund’s probable cause affidavit and the arrest reports. Those exhibits support a reasonable

inference that Delgado was able to secure his release on the $150,000 surety bond set on June 18th

because he was present in person at an address close to Bethany’s residence at his July 8th arrest

for violation of the 500-feet restriction. Delgado asserts on appeal that it was not necessary for

him to present any proof that he cannot make the $575,000 bond because it is “obvious,” and he

is not required to prove “a useless thing.” Delgado misinterprets the caselaw as excusing any need

for proof of his financial ability or inability to make the bond amount. In the cases cited by

Delgado, there was other evidence in the record showing the depleted finances of the defendant


                                                -8-
                                                                                       04-20-00425-CR


and his family and thus the courts did not require the defendant to “do a useless thing” by showing

he had unsuccessfully attempted to post bail in the challenged amount. See Ex parte Dueitt, 529
S.W.2d at 532; see also Milner v. State, 263 S.W.3d 146, 149 (Tex. App.—Houston [1st Dist.]

2006, no pet.); Ex parte Bogia, 56 S.W.3d 835, 836 (Tex. App.—Houston [1st Dist.] 2001, no

pet.). “Unless he has shown that his funds and those of his family have been exhausted, a defendant

must usually show that he made an unsuccessful effort to furnish bail before bail can be determined

to be excessive.” Milner, 263 S.W.3d at 149. “If both the defendant and his family indicate a

financial inability to procure a surety bond, the court will not require him ‘to do a useless thing.’”
Id. at 149-50 (citing Dueitt, 529 S.W.2d at 532-33). Here, the record contains no evidence of the

financial abilities or inabilities of Delgado and his family, or any unsuccessful attempts to post the

current bail.

        With respect to the nature of the alleged offense, the potential sentence, and any

aggravating circumstances, Delgado stands charged with continuous/repeated violation of a

domestic violence protective order. The State’s exhibits establish that Delgado has been arrested

four times for violating the protective order during a seven-month period. His alleged violations

include two in-person contacts, physical proximity within 500 feet of the protected persons’

residence, and multiple police reports filed by Bethany for prohibited contact by cell phone. While

Delgado is entitled to the presumption of innocence at this stage of the proceedings, his pattern of

arrests for repeatedly committing the same offense within such a short timeframe works as an

aggravating factor and goes to show a disregard for the authority of the court and its orders. The

only information provided by Delgado concerning any of the alleged violations is his statement in

his habeas application that he did not intentionally violate the protective order on July 8, 2020 by

coming within 500 feet of Bethany’s residence because his own measurement showed he was 497

feet away. Delgado claims he was working at a customer’s home that day, but provided no


                                                 -9-
                                                                                      04-20-00425-CR


evidence to support his claim. Moreover, the exhibits show Delgado’s conduct has escalated from

misdemeanor violations of the protective order to felony conduct based on the number of times he

has allegedly violated the order. Delgado currently faces a sentence of imprisonment between two

and ten years and up to a $10,000 fine, which is a significant potential sentence. See TEX. PENAL

CODE ANN. § 12.34; see also Ex parte Nimnicht, 467 S.W.3d at 67-68 (“significant potential

sentence” of two to ten years supports a reasonable conclusion that a possibility exists the

defendant will not appear for trial).

       The factors related to the future safety of the victims and the community and Delgado’s

failure to comply with a prior bond are also highly relevant here. The trial court made a finding

in the final protective order that Delgado had committed domestic violence in the past and would

likely do so again in the future. The pattern of Delgado’s arrests indicates his disregard of the

court’s authority and its order. Bethany testified that Delgado has been physically aggressive, has

misused guns in the presence of her and her daughter, has no respect for the court’s protective

order, and she is concerned for her safety and that of her daughter if Delgado is released on bond.

In addition, as noted, the record shows Delgado was arrested on the section 25.072 felony charge

on June 18, 2020 and a $150,000 bond was set. While Delgado was free under that bond, he went

to a residence close to Bethany’s home and was arrested again for violating the protective order;

thus, the record supports a finding that he violated a condition of a prior bond by committing a

new offense. In its role as factfinder, the trial court could have credited Bethany’s testimony about

the danger posed by Delgado and concluded that, in view of Delgado’s repeated arrests for

violating the court’s protective order, at least one of which occurred while he was out on bond for

a prior violation, his statement that he would appear at every hearing and would comply with any

monitoring restrictions attached to a lower bond was not credible.




                                                - 10 -
                                                                                   04-20-00425-CR


       Finally, Delgado argues that the courts have held lesser bail amounts to be excessive in

cases with more serious charges. See, e.g., Ex parte Wood, 952 S.W.2d 41, 42-43 (Tex. App.—

San Antonio 1997, no pet.) (holding a combined $450,000 bond on capital murder and aggravated

robbery charges was too high under the bond factors). However, as noted, bail cases are highly

fact-specific and the cases cited by Delgado are factually distinguishable with respect to the

relevant factors and also with respect to the amount of evidence presented on the factors. Here,

Delgado simply failed to present any evidence on many of the relevant factors.

       We conclude that Delgado failed to meet his burden to show that under the relevant factors

the trial court abused its discretion in setting the amount of his combined bond. We consider it

particularly noteworthy that Delgado has exhibited a pattern of disregard for court orders,

including the protective order and the previous bond order. Despite Delgado’s assertion through

his counsel that he would comply with any monitoring or other conditions of a reduced bond in

this case and would appear for all court hearings, the trial court could have reasonably concluded

that the current bond amount was necessary to reasonably assure Delgado’s appearance and to

safeguard the safety of the protected persons under the protective order.

                                          CONCLUSION

       Based on the foregoing reasons, we affirm the trial court’s order denying Delgado’s habeas

application seeking a reduction in the amount of his bond.

                                                  Liza A. Rodriguez, Justice

Do Not Publish




                                               - 11 -